DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 10,689,004 (system and method claims 1 and 16).  Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower patented claims anticipate the broader instant claims.  For instance, claim 1 of instant application uses the term “usage” instead of “damage” as well as lacking in the limitation “wherein the propulsion subsystem includes an oil filter, the one or more controllers configured to identify an amount of time between a shutdown to reduce oil from passing through oil filter, and wherein the one or more controllers are configured to use the amount of time to determine at least one of a clean oil filter, a mass on the oil filter, or damage to the oil filter.”  Thus, patented claims 1 and 16 anticipate instant application claims 1 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 - 7, 10 - 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (U.S. PG Pub. No.: 2016/0035155 A1) in view of Fahmy et al. (WO 2016/149064 A1).
Regarding claim 1, Rice discloses a system comprising: 
 	a sensor (120, FIG. 1) configured to detect a parameter of a propulsion subsystem of a vehicle (see ¶¶ 20-21); and 
 	one or more controllers (140, FIG. 1)
wherein at least one of the one or more controllers is operatively connected to the sensor and configured to receive the parameter of the propulsion subsystem, calculate a cumulative usage (i.e., damaged) of a component of the propulsion subsystem based on the parameter, and determine an end of life of the component relative to the cumulative usage (see ¶ 7, where “[t]he electronic control unit. . . include[s] a control processor configured to receive sensor readings from the plurality of sensors [120], compute damage estimates for the drivetrain components based on the received sensor readings, and compute estimated remaining life (ERL) estimates for the drivetrain components based on the damage estimates”; see also ¶ 24, where “[b]y tracking the various vehicle data 120 over time and the histogram data 152, the electronic control unit 140 may estimate the damage and ERL data 154, 156 for drivetrain components using algorithms known to those of ordinary skill in the art”).  
Rice is silent with regards to at least one of the one or more controllers being configured to generate a first trip plan and to automatically control the vehicle according to the first trip plan, and
at least one of the one or more controllers is configured to generate a new trip plan or modify the first trip plan into a modified trip plan based on at least one of the cumulative damage or the end of life, where the new trip plan or the modified trip plan is configured, during operation of the vehicle according to the new trip plan or the modified trip plan, for at least one of an adjustment in velocity or avoiding one or more operating conditions of the vehicle, relative to the first trip plan, which results in less wear or use of the component relative to operation of the vehicle according to the first trip plan.
However, Fahmy implicitly discloses a controller configured to generate a first trip plan and to automatically control the vehicle according to the first trip plan. (See ¶ 10, where “the controller... is operable to control one or both of the speed and operation of the vehicle system.”).  Fahmy also discloses that the “train may be traveling along the route according to a trip plan that designates operational settings of the train as a function of one or more of distance along the route or time. For example, the trip plan may dictate different speeds, throttle positions, brake settings, etc. ...” (See ¶ 42).  Fahmy further discloses that the “locomotive controller may then alter the trip plan in response to the information received from the various information sources. For example, the locomotive may slow down the entire first train set to navigate the curve in the track segment, and when the damaged rail car is set to enter the curve the locomotive may slow the first train set down to an even slower speed.” (See ¶ 42)(Emphasis added).  Such disclosure suggests to one skilled in the art a controller that is configured to generate a new trip plan or modify the first trip plan into a modified trip plan based on at least one of the cumulative usgage or the end of life, where the new trip plan or the modified trip plan is configured, during operation of the vehicle according 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was filed to modify Rice et al. with a controller
configured to generate a first trip plan and automatically control the vehicle according to the first trip plan and to generate a new trip plan or modify the first trip plan into a modified trip plan based on at least one of the cumulative usage or the end of life, where the new trip plan or the modified trip plan is configured, during operation of the vehicle according to the new trip plan or the modified trip plan, for at least one of an adjustment in velocity or avoiding one or more operating conditions of the vehicle, relative to the first trip plan, which results in less wear or use of the component relative to operation of the vehicle according to the first trip plan, as suggested by the Fahmy, in order to facilitate estimation of usage and remaining life expectancy of vehicle drivetrain components.

Regarding claim 4, Rice modified by the Fahmy et al. publication, is considered to disclose the one or more controllers being further configured to adjust one or more throttle settings that are designated in the first trip plan for controlling the vehicle during a trip plan, based on the cumulative usage of the component. (
Regarding claim 5, Rice modified by the Fahmy is considered to disclose the one or more controllers being configured to adjust the one or more throttle settings or a schedule of the vehicle based on the component repair cost of the component. (See ¶ 42 of the Fahmy et al. publication, where the speed of the locomotive is controlled in response to information received from the various information sources such as the sensors. Applicant should note that making adjustments to the throttle based on the repair cost is considered within the skill of the art).

Regarding claim 6, Rice discloses the one or more controllers being further configured to determine a usage duty cycle of the propulsion subsystem, and to determine the cumulative usage based on the usage duty cycle. (See Abstract of the Rice et al. publication.)

Regarding claim 7, Rice as modified by the Fahmy is considered to disclose the one or more controllers being further configured to determine the end of life based on a non-zero threshold, wherein the one or more controllers are configured to adjust a tractive effort of the propulsion subsystem based on the cumulative usage (See ¶ 7 of the Fahmy et al. publication).  

Regarding claim 10, Rice as modified by the Fahmy et al. is considered to disclose the one or more controllers being configured to adjust the one or more throttle settings (See ¶ 42 of the Fahmy et al. publication, where the speed of the locomotive is controlled in response to information received from the various information sources such as the sensors).  

Regarding claim 11, Rice as modified by the Fahmy is considered to disclose the one or more controllers being configured to determine the end of life based on a morphology of the parameter and another parameter that is detected by the sensor or another sensor (See ¶ 11 of the Rice et al. publication).

Regarding claim 12, Rice as modified by the Fahmy is considered to implicitly disclose the sensor being configured to acquire at least one of a rotor speed, a pressure, or a temperature of the propulsion subsystem as the parameter (See ¶ 42 of the Fahmy et al. publication).  

Regarding claim 13, Rice discloses the one or more controllers being configured to determine the cumulative usage based on a projected life of a component of the propulsion subsystem, the one or more controllers set a non-zero threshold based on the projected life of the component, wherein the projected life represents an amount of operable life of the component prior to the end of life (See ¶ 11 of the Rice et al. publication).

Claim 17, is directed to a method but requires the same scope of limitation as claim 1. Therefore, claim 17 is rejected for the same reasons as claim 1, as discussed herein above.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Rice et al. publication in view of the Fahmy et al. publication, and further in view of Patil et al. (US PGPUB No.: 20170158130 A1).

Regarding claims 15 and 16, Rice et al. discloses the invention substantially as claimed, except for
the one or more controllers being configured to generate an alert on a display when the end of life Is reached; and
the alert being at least one of a visual or an audible alert, and the alert automatically schedules maintenance for the component.
Creating an alert when a component reaches its end of life cycle is old and well known, as demonstrated by the Patil et al. publication who discloses that an “alert may be triggered by the ECU 16--e.g., when the ECU determines a degradation in performance of one or more vehicle lamps”. (See ¶ 4 and ¶17.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Rice et al. publication so that the one or more controllers are configured to generate an alert on a display when the end of life is reached, and the alert are at least one of a visual or an audible alert, and the alert automatically schedules .

Allowable Subject Matter
Claims 2, 3, 8, 9, 14 and 18 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663